



Exhibit 10.63


BAKER HUGHES COMPANY
SUPPLEMENTAL RETIREMENT PLAN



(As Amended and Restated
Effective January 1, 2020)










 

--------------------------------------------------------------------------------





BAKER HUGHES COMPANY
SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated
Effective January 1, 2020)
WITNESSETH:
WHEREAS, Baker Hughes, a GE company, LLC and other adopting entities have
heretofore adopted the Baker Hughes Incorporated Supplemental Retirement Plan,
hereinafter referred to as the “Plan,” for the benefit of their eligible
employees;
WHEREAS, the Plan has, from time to time, been amended, including, without
limitation, an amendment effective July 19, 2018 changing the name of the Plan
to the Baker Hughes, a GE company Supplemental Retirement Plan, to reflect the
formation of Baker Hughes, a GE company, LLC as the successor to Baker Hughes
Incorporated; and
WHEREAS, Baker Hughes, a GE company, LLC desires to change the name of the Plan
to Baker Hughes Company Supplemental Retirement Plan and to amend and restate
the Plan, on behalf of itself and on behalf of the other adopting entities;
NOW THEREFORE, the Plan is hereby restated in its entirety as follows, effective
as of January 1, 2020.






        

--------------------------------------------------------------------------------


BAKER HUGHES COMPANY
SUPPLEMENTAL RETIREMENT PLAN

TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS AND CONSTRUCTION    1

1.01
Definitions    1

1.02
Number and Gender    8

1.03
Headings    8

ARTICLE II
PARTICIPATION    8

2.01
Eligibility    8

2.02
Commencement of Participation    8

2.03
Cessation of Participation Upon Plan Administrator Determination    9

2.04
Suspension of Participation Due to Certain Distributions    9

ARTICLE III
PARTICIPANT DEFERRALS    9

3.01
Amount of Participant Deferrals    9

3.02
Participant Deferral Elections    9

3.03
Period of Effectiveness of Participant Deferral Elections    10

3.04
Changes to Participant Deferral Election    10

3.05
Cancellation of Participant Deferral Election    10

3.06
Time and Form of Payment Specified in Participant Deferral Election    10

3.07
Irrevocable Change of Election of Time and/or Form of Payment for Grandfathered
Amounts    11

3.08
Change of Time and Form of Payment for Amounts Other Than Grandfathered
Amounts    11

3.09
Suspension of Participant Deferrals Due to Withdrawal for Unforeseeable
Financial Emergency    11



56,432,995.6


i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE IV
COMPANY DEFERRALS    12

4.01
Company Basic Deferrals    12

4.02
Company Base Thrift Deferrals    12

4.03
Company Pension Deferrals    13

4.04
Company Discretionary Deferrals    13

4.05
Time and Form of Payment Elections for Company Deferrals    13

ARTICLE V
VALUATION OF ACCOUNTS    13

ARTICLE VI
DEEMED INVESTMENT OF FUNDS    13

ARTICLE VII
DETERMINATION OF VESTED INTEREST AND FORFEITURES    15

7.01
Vested Interest    15

7.02
Forfeitures    15

ARTICLE VIII
ACCELERATED DISTRIBUTIONS    15

8.01
Restrictions on In-Service Distributions and Loans    15

8.02
Emergency Benefit    15

ARTICLE IX
PAYMENT OF BENEFITS    16

9.01
Amount of Benefit    16

9.02
Time of Payment of Grandfathered Amounts    16

9.03
Time of Payment of Amounts Other Than Grandfathered Amounts and Amounts in Bonus
Deferral Plan Accounts    17

9.04
Alternative Forms of Benefit Payments for Grandfathered Amounts    17



56,432,995.6


ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.05
Alternative Forms of Benefit Payments for Amounts Other Than Grandfathered
Amounts and Amounts in Bonus Deferral Plan Accounts    18

9.06
Time and Form of Payment of Bonus Deferral Plan Accounts    19

9.07
Accelerated Pay-Out of Certain Grandfathered Amounts    19

9.08
Accelerated Pay-Out of Certain Amounts, Including Grandfathered Amounts    19

9.09
Designation of Beneficiaries    20

9.10
Payment of Benefits    20

9.11
Unclaimed Benefits    20

9.12
Plan Administrator Determination of Pay-Out of Certain Benefits    21

9.13
Statutory Benefits    21

9.14
Payment to Alternate Payee Under Domestic Relations Order    21

ARTICLE X
ADMINISTRATION OF THE PLAN    22

10.01
Plan Administrator    22

10.02
Resignation and Removal    22

10.03
Records and Procedures    22

10.04
Self-Interest of Plan Administrator    22

10.05
Compensation and Bonding    22

10.06
Plan Administrator Powers and Duties    22

10.07
Reliance on Documents, Instruments, etc    23

10.08
Claims Review Procedures; Claims Appeals Procedures    23

10.09
Company to Supply Information    25

10.10
Indemnity    25



56,432,995.6


iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE XI
ADMINISTRATION OF FUNDS    26

11.01
Payment of Expenses    26

11.02
Trust Fund Property    26

ARTICLE XII
ADOPTION OF PLAN BY OTHER EMPLOYERS    26

12.01
Adoption Procedure    26

12.02
No Joint Venture Implied    27

ARTICLE XIII
NATURE OF THE PLAN AND ESTABLISHMENT OF THE TRUST    27

13.01
Nature of the Plan    27

13.02
Establishment of the Trust    28

ARTICLE XIV
MISCELLANEOUS    28

14.01
Plan Not Contract of Employment    28

14.02
Alienation of Interest Forbidden    28

14.03
Withholding    29

14.04
Amendment and Termination    29

14.05
Severability    29

14.06
Arbitration    29

14.07
Compliance With Section 409A    30

14.08
Governing Law    30



APPENDIX A
SPECIAL PROVISIONS WITH RESPECT TO AMOUNTS DEFERRED UNDER THE BJ SERVICES
DEFERRED

COMPENSATION PLAN


56,432,995.6


iv
 




--------------------------------------------------------------------------------






BAKER HUGHES COMPANY
SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated
Effective January 1, 2020)
ARTICLE I
DEFINITIONS AND CONSTRUCTION
1.01    Definitions. The words and phrases defined in this Article shall have
the meaning set out in the definition unless the context in which the word or
phrase appears reasonably requires a broader, narrower or different meaning.
“Account(s)” means all ledger accounts pertaining to a Participant, former
Participant or Former BJS Participant which are maintained by the Plan
Administrator or Plan recordkeeper to reflect the Company’s obligation to the
Participant, former Participant or Former BJS Participant under the Plan. The
Plan Administrator or Plan recordkeeper shall establish the following
subaccounts and any additional subaccounts that the Plan Administrator considers
necessary to reflect the entire interest of the Participant, former Participant
or Former BJS Participant under the Plan. Each of the subaccounts listed below
and any additional subaccounts established by the Plan Administrator shall
reflect credits and debits made to such subaccounts for earnings, losses,
distributions and forfeitures.
(a)    Participant Deferral Account – the Participant’s or former Participant’s
deferrals, if any, made pursuant to Section 3.01.
(b)    Company Basic Deferral Account – the credits on behalf of a Participant
or former Participant made pursuant to Section 4.01.
(c)    Company Base Thrift Deferral Account – the credits on behalf of a
Participant or former Participant, if any, made pursuant to Section 4.02.
(d)    Company Pension Deferral Account – the credits on behalf of a Participant
or former Participant, if any, made pursuant to Section 4.03.
(e)    Company Discretionary Deferral Account – the credits on behalf of a
Participant or former Participant, if any, made pursuant to Section 4.04.
(f)    BJS Transfer Account – the credits made under the BJS Plan on behalf of
an individual who had an account under the BJS Plan on December 31, 2011 that
was transferred to the Plan effective January 1, 2012.
(g)    Bonus Deferral Plan Account – the credits on behalf of a Participant or
former Participant, if any, made pursuant to Section 3.10.


1

--------------------------------------------------------------------------------





The Plan Administrator or Plan recordkeeper shall also maintain records that
reflect a Participant’s or former Participant’s Grandfathered Amounts.
“Affiliate” means any entity which is a member of the same controlled group of
corporations within the meaning of section 414(b) of the Code, or which is a
trade or business (whether or not incorporated) which is under common control
(within the meaning of section 414(c) of the Code), or which is a member of an
affiliated service group (within the meaning of section 414(m) of the Code),
with Baker Hughes.
“Assets” means assets of any kind owned by Baker Hughes, including but not
limited to securities of Baker Hughes’ direct and indirect subsidiaries and
Affiliates.
“Baker Hughes” means, effective July 3, 2017, Baker Hughes, a GE company, LLC or
its successor.
“Base Compensation” means a Participant’s base salary or wages measured on an
annual basis (as defined in section 3401(a) of the Code for purposes of federal
income tax withholding) from the Company, modified by including any portion
thereof that such Participant could have received in cash in lieu of (a)
Participant Deferrals pursuant to Section 3.01 or (b) elective contributions
made on his behalf by the Company pursuant to a qualified cash or deferred
arrangement described in section 401(k) of the Code and any elective
contributions under a cafeteria plan described in section 125, and modified
further by excluding any bonus; incentive compensation; commissions; expense
reimbursements or other expense allowances; fringe benefits (cash and noncash);
moving expenses; deferred compensation (other than (a) Participant Deferrals
pursuant to Section 3.01 or (b) elective contributions to the Company’s
qualified cash or deferred arrangement described in section 401(k) of the Code);
welfare benefits as defined in the Employee Retirement Income Security Act of
1974, as amended; overtime pay; special performance compensation amounts and
severance compensation.
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
the term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.
“BJS Deferral Subaccount” means the subaccount established for certain BJ
Services Participants and Former BJS Participants pursuant to Part A.1 of
Appendix A.
“BJS Grandfathered Subaccount” means the subaccount maintained for certain BJ
Services Participants and Former BJS Participants pursuant to Part A.2 of
Appendix A that reflects amounts that were earned and vested (within the meaning
of Section 409A) under the BJS Plan as of December 31, 2004, and earnings and
losses thereon.
“BJS Participant” means a Participant who has a BJS Transfer Account under the
Plan.
“BJS Plan” means the BJ Services Deferred Compensation Plan, as in effect on
December 31, 2011.


2

--------------------------------------------------------------------------------





“BJS Transfer Account” means the credits made under the BJS Plan on behalf of an
individual who had an account under the BJS Plan on December 31, 2011 that was
transferred to the Plan effective January 1, 2012.
“Board” means the Board of Directors of Baker Hughes, a GE company.
“Bonus” means the Employee’s incentive bonus earned under the Eligible Annual
Incentive Plan for services rendered or labor performed by the Employee during
the applicable Plan Year. An Employee’s Bonus shall be determined by including
any portion thereof that such Employee could have received in cash in lieu of
(a) any Participant Deferrals pursuant to Section 3.01 or (b) elective
contributions made on his behalf by the Company pursuant to a qualified cash or
deferred arrangement (as defined in section 401(k) of the Code) or pursuant to a
plan maintained under section 125 of the Code.
“Bonus Deferral Plan” means the Baker Hughes, a GE company Bonus Deferral Plan.
“Change in Control” means the occurrence of any of the following events:
(a)    the consummation of a Merger of Baker Hughes or an Affiliate of Baker
Hughes with another Entity, unless the individuals and Entities who were the
Beneficial Owners of the Voting Securities of Baker Hughes outstanding
immediately prior to such Merger own, directly or indirectly, at least 50
percent of the combined voting power of the Voting Securities of any of Baker
Hughes, the surviving Entity or the parent of the surviving Entity outstanding
immediately after such Merger;
(b)    any Person, other than a Specified Owner, becomes a Beneficial Owner,
directly or indirectly, of securities of Baker Hughes representing 30 percent or
more of the combined voting power of Baker Hughes’ then outstanding Voting
Securities;
(c)    a sale, transfer, lease or other disposition of all or substantially all
of Baker Hughes’ Assets is consummated (an “Asset Sale”), unless the individuals
and Entities who were the Beneficial Owners of the Voting Securities of Baker
Hughes immediately prior to such Asset Sale own, directly or indirectly, 50
percent or more of the combined voting power of the Voting Securities of the
Entity that acquires such Assets in such Asset Sale or its parent immediately
after such Asset Sale in substantially the same proportions as their ownership
of Baker Hughes’ Voting Securities immediately prior to such Asset Sale; or
(d)    The stockholders of Baker Hughes approve a plan of complete liquidation
or dissolution of Baker Hughes.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Administrative Committee or the Investment Committee that
may be appointed by the Board as a Plan Administrator.
“Company” means Baker Hughes or an Employer.


3

--------------------------------------------------------------------------------





“Company Base Thrift Deferrals” means credits to a Participant’s Account
pursuant to Section 4.02.
“Company Deferrals” means, collectively or individually, any of the deferrals
made by the Company pursuant to Sections 4.01, 4.02, 4.03 and 4.04.
“Company Discretionary Deferrals” means credits, if any, to a Participant’s
Account pursuant to Section 4.04.
“Company Basic Deferrals” means credits to a Participant’s Account pursuant to
Section 4.01.
“Company Pension Deferrals” means credits to a Participant’s Account pursuant to
Section 4.03.
“Deferral Period” means the period of deferral selected by a Participant
pursuant to Section 3.06 or Section 4.05 (or the predecessor provisions of the
Plan).
“Discretionary Bonus” means a discretionary bonus that is classified by the
Company as “Bonus Exec Discretionary” in the Company’s payroll system.
“Domestic Relations Order” has the meaning ascribed to that term in section
414(p) of the Code.
“Eligible Annual Incentive Plan” means the Baker Hughes Company Executive
Officer Short Term Incentive Compensation Plan, as amended from time to time, or
the Baker Hughes Company Short Term Incentive Compensation Plan “Fullstream”, as
amended from time to time, as applicable.
“Eligible Employee” means any individual who, on the date he commences
participation in the Plan, is employed by the Company on the active payroll and
who is also an executive salary grade system employee (under the Company’s then
current payroll system categories), or any comparable executive designations in
any system that replaces the executive salary grade system. Once an individual
commences participation in the Plan, he may continue participation even if his
payroll system status changes to a level that is below the executive salary
grade system, provided that the individual continues to remain a member of a
select group of management or a highly compensated employee, as determined by
the Plan Administrator.
“Employer” means any Affiliate that adopts the Plan pursuant to the provisions
of Article XII.
“Entity” means any corporation, partnership, association, joint-stock company,
limited liability company, trust, unincorporated organization or other business
entity.
“Entry Date” means the first day of each Plan Year.


4

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act.
“Former BJS Participant” means an individual, other than a Participant, who has
a BJS Transfer Account under the Plan.
“Funds” means the investment funds designated from time to time for the deemed
investment of Accounts pursuant to Article VI.
“Grandfathered Amounts” means amounts credited under the Plan that were earned
and vested as of December 31, 2004 within the meaning of Section 409A, and
earnings and losses thereon; provided, however, that “Grandfathered Amounts” do
not include amounts credited to BJS Grandfathered Subaccounts.
“Ineligible Pension Plan Compensation” means with respect to each Participant
and each payroll period, the amount of the Participant’s compensation not taken
into account under the Pension Plan benefit formula solely because (a) such
Participant deferred such compensation as a Participant Deferral pursuant to
Section 3.01 and/or (b) such compensation exceeded the maximum dollar limitation
of section 401(a)(17) of the Code.
“Ineligible Thrift Plan Compensation” means with respect to each Participant and
each payroll period, the amount of such Participant’s compensation for such
payroll period that is not considered “Compensation” under the Thrift Plan for
such payroll period solely because (a) such Participant deferred such
compensation pursuant to Section 3.01 or 3.10 and/or (b) such compensation
exceeded the maximum dollar limitation of section 401(a)(17) of the Code.
“Managing Member” means EHHC NewCo LLC.
“Merger” means a merger, consolidation or similar transaction.
“Participant” means each Eligible Employee who has met the eligibility
requirements for participation in the Plan specified in Article II. The term
“Participant” shall not include any Former BJS Participant whose only Account
under the Plan is a BJS Transfer Account.
“Participant Deferral” means any deferral made by a Participant pursuant to
Section 3.01.
“Pay” means the sum of a Participant’s Base Compensation, Bonus and
Discretionary Bonus.
“Pension Plan” means the Baker Hughes Company Pension Plan, as amended from time
to time.
“Person” shall have the meaning ascribed to the term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined


5

--------------------------------------------------------------------------------





in Section 13(d) thereof, except that the term shall not include (a) the Company
or any of its Affiliates, (b) a trustee or other fiduciary holding Company
securities under an employee benefit plan of the Company or any of its
Affiliates, (c) an underwriter temporarily holding securities pursuant to an
offering of those securities or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.
“Plan” means the Baker Hughes Company Supplemental Retirement Plan, as amended
from time to time.
“Plan Administrator” means Baker Hughes, acting through its delegates. Such
delegates shall include the Administrative Committee, the Investment Committee
and any individual Plan Administrator appointed by the Managing Member with
respect to the employee benefit plans of Baker Hughes and its Affiliates, each
of which shall have the duties and responsibilities assigned to it from time to
time by the Managing Member. As used in the Plan, the term “Plan Administrator”
shall refer to the applicable delegate of Baker Hughes as determined pursuant to
the actions of the Managing Member.
“Plan Year” means the twelve-consecutive month period commencing January 1 of
each year.
“Pre-2009 Accounts” means the Employee’s Accounts under the Plan (other than any
BJ Transfer Account) attributable to deferrals and credits made with respect to
Plan Years prior to 2009, and earnings and losses thereon.
“Retirement” means the Employee’s voluntary termination of his employment when
the Employee has attained at least 55 years of age and has at least ten (10)
years of service with the Company and the Affiliates.
“Retirement Date” means a Participant’s or former Participant’s “Retirement
Date” as defined under the Thrift Plan.
“Section 409A” means section 409A of the Code and the Department of Treasury
rules and regulations issued thereunder.
“Separation from Service” has the meaning ascribed to that term in Section 409A.
“Specified Owner” means any of the following:
(a)    Baker Hughes;
(b)    an Affiliate of Baker Hughes;
(c)    an employee benefit plan (or related trust) sponsored or maintained by
Baker Hughes or any Affiliate of Baker Hughes;


6

--------------------------------------------------------------------------------





(d)    a Person that becomes a Beneficial Owner of Baker Hughes’ outstanding
Voting Securities representing 30 percent or more of the combined voting power
of Baker Hughes’ then outstanding Voting Securities as a result of the
acquisition of securities directly from Baker Hughes and/or its Affiliates; or
(e)    a Person that becomes a Beneficial Owner of Baker Hughes’ outstanding
Voting Securities representing 30 percent or more of the combined voting power
of Baker Hughes’ then outstanding Voting Securities as a result of a Merger if
the individuals and Entities who were the Beneficial Owners of the Voting
Securities of Baker Hughes outstanding immediately prior to such Merger own,
directly or indirectly, at least 50 percent of the combined voting power of the
Voting Securities of any of Baker Hughes, the surviving Entity or the parent of
the surviving Entity outstanding immediately after such Merger in substantially
the same proportions as their ownership of the Voting Securities of Baker Hughes
outstanding immediately prior to such Merger.
“Specified Employee” has the meaning ascribed to that term in Section 409A.
“Termination of Employment” means, with respect to each Participant or former
Participant, the termination of such Participant’s or former Participant’s
employment with the Company and all Affiliates for any reason whatsoever.
“Thrift Plan” means the Baker Hughes Company 401(k) Plan, as amended from time
to time.
“Trust” means the trust, if any, established under the Trust Agreement.
“Trust Agreement” means the agreement, if any, entered into between the Company
and the Trustee pursuant to Article XIII, as amended from time to time.
“Trust Fund” means the funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profits, and
increments thereto.
“Trustee” means the trustee or trustees qualified and acting under the Trust
Agreement at any time.
“Unforeseeable Financial Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant or of the
Participant’s spouse or dependent (as defined in section 152(a) of the Code),
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance),
or other similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the control of the Participant. The circumstances that
will constitute an Unforeseeable Financial Emergency will depend upon the facts
of each case, but, in any case, payment may not be made to the extent that the
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets, to the
extent the liquidation of such


7

--------------------------------------------------------------------------------





assets will not itself cause severe financial hardship. Such foreseeable needs
for funds as the desire to send a Participant’s child to college or to purchase
a home will not be considered to be unforeseeable emergencies. Whether an
Unforeseeable Financial Emergency exists and the amount reasonably needed to
satisfy the emergency will be determined by the Committee.
“Vested Interest” means the portion of a Participant’s, former Participant’s or
Former BJS Participant’s Accounts which, pursuant to the Plan, is
nonforfeitable.
“Voting Securities” means the outstanding securities entitled to vote generally
in the election of directors or other governing body.
1.02    Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.
1.03    Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II    
PARTICIPATION
2.01    Eligibility.
(a)    Each Eligible Employee shall be eligible to become a Participant for a
Plan Year with respect to Participant Deferrals by electing to make Participant
Deferrals pursuant to Section 3.01.
(b)    Each Eligible Employee shall be a Participant for a Plan Year with
respect to Company Deferrals pursuant to Section 4.01.
(c)    Each Eligible Employee who is a participant in the Thrift Plan during a
Plan Year with respect to Company Base Contributions under the Thrift Plan shall
be a Participant for such Plan Year with respect to Company Deferrals pursuant
to Section 4.02.
(d)    Each Eligible Employee who is a participant in the Pension Plan during a
Plan Year shall be a Participant for such Plan Year with respect to Company
Deferrals pursuant to Section 4.03.
(e)    Each person who was a participant in the Bonus Deferral Plan and who made
an election to defer all or a portion of his or her bonus to be paid in 2019
under the Bonus Deferral Plan shall be a Participant with respect to Bonus
Deferral Plan credits pursuant to Section 3.10.


8

--------------------------------------------------------------------------------





(f)    Notwithstanding any other provision of the Plan, in the case of a person
who is not a Participant on the date of the adoption of this Agreement, such
person shall not be eligible to participate in the Plan until the Plan
Administrator selects him or her for participation in the Plan.
2.02    Commencement of Participation. Prior to each Entry Date, the Plan
Administrator shall notify those Eligible Employees who are determined by the
Plan Administrator to be eligible to participate in the Plan as of such Entry
Date. Any such Eligible Employee may elect to make Participant Deferrals
beginning on such Entry Date by effecting, prior to such Entry Date and within
the time period prescribed by the Plan Administrator, the Participant Deferral
election in the form prescribed by the Plan Administrator. Notwithstanding any
provision herein to the contrary, an Eligible Employee who first becomes an
Eligible Employee on other than the first day of a Plan Year may elect to make
Participant Deferrals commencing on the date the Plan Administrator selects him
for participation in the Plan by effecting, prior to or within 30 days after the
date he first becomes eligible to participate and within the time period
prescribed by the Plan Administrator, the Participant Deferral election in the
form prescribed by the Plan Administrator.
2.03    Cessation of Participation Upon Plan Administrator Determination.
Notwithstanding any provision herein to the contrary, the Plan Administrator may
determine that an Eligible Employee who has become a Participant of the Plan
shall cease to be entitled to make Participant Deferrals hereunder or receive
credits under Article IV effective as of the first day of the Plan Year that
commences subsequent to the determination. Any such Plan Administrator action
shall be communicated to the affected individual prior to the effective date of
such action. Any such Eligible Employee may again become entitled to make
Participant Deferrals hereunder and to receive credits under Article IV
beginning on any subsequent Entry Date selected by the Plan Administrator in its
sole discretion.
ARTICLE III    
PARTICIPANT DEFERRALS

3.01    Amount of Participant Deferrals. A Participant meeting the eligibility
requirements of Section 2.01(a) may, prior to the applicable Plan Year:
(a)    elect to defer an integral percentage of from 1% to 60% of his Base
Compensation for the Plan Year; and/or
(b)    elect to defer an integral percentage of from 1% to 100% of the sum of
his Bonus and Discretionary Bonus earned during the Plan Year.
Notwithstanding the foregoing, with respect to an Eligible Employee who first
becomes a Participant on a date other than an Entry Date, any such Participant
Deferrals pursuant to Section 3.01(a) shall apply only for the portion of such
Plan Year commencing with the date he first becomes a Participant and ending on
the last day of such Plan Year. An Eligible Employee who first becomes a
Participant during a Plan Year may not elect to defer any portion of his Bonus
or Discretionary Bonus earned during such Plan Year.


9

--------------------------------------------------------------------------------





3.02    Participant Deferral Elections. Pay for a Plan Year that is not deferred
pursuant to an election under Section 3.01 shall be received by such Participant
in cash. A Participant’s election to defer an amount of his Pay pursuant to
Section 3.01 shall be made by effecting, in the form prescribed by the Plan
Administrator, a Participant Deferral election pursuant to which the Participant
authorizes the Company to reduce his Pay in the elected amount and the Company,
in consideration thereof, agrees to credit an equal amount to his Participant
Deferral Account maintained under the Plan. The reduction in a Participant’s Pay
pursuant to his Participant Deferral election shall be effected by Pay
reductions each payroll period as determined by the Plan Administrator following
the effective date of such election. Participant Deferrals made by a Participant
shall be credited to his Participant Deferral Account as of a date determined in
accordance with procedures established from time to time by the Plan
Administrator; provided, however, that such Participant Deferrals shall be
credited to his Participant Deferral Account no later than 30 days after the
date upon which the Pay deferred would have been received by such Participant in
cash had he not elected to defer such amount pursuant to Section 3.01.
3.03    Period of Effectiveness of Participant Deferral Elections. A Participant
Deferral election pursuant to Section 3.01 shall become effective as of the
Entry Date (or later initial eligibility date, if applicable) which is on or
after the date the election is effected by the Participant. With respect to an
Eligible Employee who first becomes a Participant on other than an Entry Date,
any such Participant Deferrals pursuant to Section 3.01(a) shall apply only to
Base Compensation earned during such Plan Year commencing after his deferral
election for such Plan Year. A Participant Deferral election pursuant to Section
3.01(b) shall become effective as of the first day of the Plan Year following
the date the election is effected by the Participant. A Participant Deferral
election shall remain in force and effect for the entire (or partial, if
applicable) Plan Year to which such election relates. A Participant Deferral
election shall be made for each Plan Year, or partial Plan Year, in which the
Participant is eligible to participate. Plan provisions to the contrary
notwithstanding, a Participant Deferral election shall be suspended during any
period of unpaid leave of absence from the Company. For the avoidance of doubt,
a Participant Deferral election for a Plan Year shall not apply to Base
Compensation for services performed during the Plan Year in the final payroll
period that is payable in the following Plan Year.
3.04    Changes to Participant Deferral Election. A Participant who makes a
Participant Deferral election may change his election for future Participant
Deferrals, as of the Entry Date of any subsequent Plan Year, by effecting such
change in the annual election prior to the Entry Date of such Plan Year, in the
form and within the time period prescribed by the Plan Administrator. Any such
change shall be effective as of the Entry Date of such Plan Year.
3.05    Cancellation of Participant Deferral Election. A Participant who has
made a Participant Deferral election may cancel his election for future
Participant Deferrals, as of the Entry Date of any subsequent Plan Year, by
effecting such cancellation in the annual election prior to the Entry Date of
such Plan Year, in the form and within the time period prescribed by the Plan
Administrator. Any such change shall be effective as of the Entry Date of such
Plan Year. A Participant who so cancels his Participant Deferral election may
again make a new Participant Deferral election for a subsequent Plan Year, if he
satisfies the eligibility requirements set forth in


10

--------------------------------------------------------------------------------





Article II, by effecting a new Participant Deferral election prior to the Entry
Date of such Plan Year, in the form and within the time period prescribed by the
Plan Administrator.
3.06    Time and Form of Payment Specified in Participant Deferral Election. A
Participant Deferral election shall indicate the applicable time and form of
payment, as provided in Sections 9.02, 9.03, 9.04 and 9.05 for the Pay deferred
under the election for such Plan Year and the net income (or net loss) allocated
with respect thereto. Such time and form of payment election for such Plan Year
shall also apply to any Company Deferrals for such Plan Year and the earnings
and losses allocated with respect thereto. Each Participant’s Accounts shall be
divided into subaccounts to reflect the Participant’s various elections
respecting time and form of payment. Notwithstanding the foregoing, with respect
to the portion of a Participant’s Account attributable to the amount, if any,
credited to his Account on December 31, 1994, under the Plan as in effect
immediately prior to the January 1, 1995 restatement of the Plan, such portion
and the net income (or net loss) allocated with respect thereto shall be
allocated to a subaccount which shall be payable at the time and in the form
provided under the Plan as in effect immediately prior to such restatement. In
accordance with procedures established by the Plan Administrator, effective for
deferrals under the Plan on or after January 1, 2020, a Participant may elect to
have his Account or subaccount balance paid or commence to be paid (i) upon a
January 1 specified by the Participant that follows an anniversary of the
Participant’s Separation From Service (which shall be paid or commence to be
paid at the time specified in Section 9.03), (ii) upon the Participant’s
Separation From Service (which shall be paid or commence to be paid at the time
specified in Section 9.03), or (iii) on a January 1 specified by the Participant
that is at least 36 months following the effective date of the deferral election
for the Plan Year. The Plan Administrator is authorized to establish written
guidelines concerning limitations on the number of subaccounts respecting time
and form of payment that may be maintained under the Plan for any given
Participant. Any such written guidelines shall be deemed to be incorporated by
reference in the Plan. Amounts credited to a BJS Participant’s or Former BJS
Participant’s BJS Transfer Account shall be paid in accordance with the Plan
terms set forth in Appendix A. Once an election as to time and form of payment
has been made for a Plan Year, the election may not be changed by the
Participant or former Participant except as specified in Sections 3.07 and 3.08.
3.07    Irrevocable Change of Election of Time and/or Form of Payment for
Grandfathered Amounts. In accordance with procedures established by the Plan
Administrator, a Participant or former Participant may make a one-time
irrevocable election to change the time and/or form of payment he previously
selected for all of the Grandfathered Amounts credited to his Account. Any such
change election must be made no later than 18 months before the date on which
such amounts were scheduled to be paid or commence to be paid under the
Participant’s or former Participant’s original election. In addition, any such
change election may not provide for a payment or commencement of payment that is
earlier than 18 months after the date on which the change election is made. For
purposes of calculating the 18-month period, such period will commence on the
first day of the month immediately following the month in which the election is
made.
3.08    Change of Time and Form of Payment for Amounts Other Than Grandfathered
Amounts. In accordance with procedures established by the Plan Administrator, a
Participant, former Participant or Former BJS Participant may make an election
to change the time and/or form


11

--------------------------------------------------------------------------------





of payment he or she previously selected for the amounts credited to his Account
other than Grandfathered Amounts or amounts credited to his or her Bonus
Deferral Plan Account. Any such change election must be made no later than 12
months before the date on which such amounts were scheduled to be paid or
commence to be paid under the Participant’s, former Participant’s or Former BJS
Participant’s original election. In addition, any such change election may not
provide for a payment or commencement of payment that is earlier than five years
after the date on which the amounts were originally scheduled to be paid or
commence to be paid. For purposes of this Section 3.08, installment payments
shall be treated as a single payment.
3.09    Bonus Deferral Plan Deferrals. In 2019 only, the Company shall credit a
Participant’s Bonus Deferral Plan Account with credits that were provided for
under the Bonus Deferral Plan pursuant to such Participant’s election under the
Bonus Deferral Plan with respect to a bonus to be paid in 2019 under the Baker
Hughes, a GE company Executive Officer Short-Term Incentive Plan or the Baker
Hughes, a GE company Employee Short-Term Incentive Plan “Fullstream”.
ARTICLE IV    
COMPANY DEFERRALS
4.01    Company Basic Deferrals. Each Plan Year the Company shall make a Company
Basic Deferral on the Participant’s behalf in an amount equal to the sum of (A)
plus (B) where (A) is five percent of the sum of the amount of the Participant’s
Base Compensation deferred under Section 3.01 of the Plan for the Plan Year, the
amount of the Bonus payable to the Participant during the Plan Year that the
Participant defers under Section 3.01 of the Plan for the Plan Year, the amount
that the Participant defers under Section 3.10 of the Plan for the Plan Year and
the amount of Discretionary Bonus payable to the Participant during the Plan
Year that the Participant defers under Section 3.01 of the Plan for the Plan
Year, and (B) is five percent of the amount of the Participant’s Gross
Compensation in excess of the sum of the applicable limitation under section
401(a)(17) of the Code for the Plan Year and the amount of the Participant’s
deferrals under Section 3.01 and 3.10 for the Plan Year. For this purpose,
“Gross Compensation” means the sum of the Participant’s Base Compensation for
the Plan Year, the Bonus payable to the Participant during the Plan Year, the
bonus payable to the Participant under the BHGE Digital Sales Incentive Plan
during the Plan Year and the Discretionary Bonus payable to the Participant
during the Plan Year (in each case, whether or not deferred under the Thrift
Plan or the Plan).
Company Basic Deferrals made on a Participant’s behalf pursuant to this Section
4.01 shall be credited to such Participant’s Company Basic Deferral Account in
one or more installments, as determined by the Plan Administrator, as of a date
or dates within the Plan Year.
4.02    Company Base Thrift Deferrals. For each payroll period, the Company
shall defer an amount on behalf of such Participant who is entitled to an
allocation of “Company Base Contributions” under the Thrift Plan for such
payroll period. The amount of each such Company Deferral shall be a percentage
of the Participant’s Ineligible Thrift Plan Compensation, if any, for such
payroll period, with such percentage being equal to the percentage utilized
under the Thrift Plan to determine the Participant’s “Company Base Contribution”
for such payroll period under the Thrift Plan. Company Base Thrift Deferrals on
behalf of a Participant pursuant to this Section 4.02


12

--------------------------------------------------------------------------------





shall be credited to such Participant’s Company Base Thrift Deferral Account in
accordance with the procedures established from time to time by the Plan
Administrator.
4.03    Company Pension Deferrals. No Company Pension Deferrals shall be made
for any payroll dates occurring on or after January 1, 2018.
4.04    Company Discretionary Deferrals. As of any date selected by the Company,
the Company may credit a Participant’s Company Discretionary Deferral Account
with Company Discretionary Deferrals in such amount, if any, as the Company
shall determine in its sole discretion. Such credits may be made on behalf of
some Participants but not others, and such credits may vary in amount among
individual Participants.
4.05    Time and Form of Payment Elections for Company Deferrals. A Participant
who does not have a time and form of payment election in effect pursuant to
Section 3.06 for a given Plan Year shall make a time and form of payment
election, as provided in Sections 9.03 and 9.05 (Sections 9.02 and 9.04 with
respect to Grandfathered Amounts), for Company Base Thrift Deferrals, Company
Basic Deferrals, Company Pension Deferrals, and Company Discretionary Deferrals
for such Plan Year. Such election shall be made in accordance with the same
procedures as apply to Participant Deferral elections under Section 3.06. A
Participant who had made a time and form of payment election pursuant to this
Section 4.05 may change his election for future Company Base Thrift Deferrals,
Company Pension Deferrals, and Company Discretionary Deferrals as of the Entry
Date of any subsequent Plan Year, by effecting a new election prior to the Entry
Date of such Plan Year, in the form and within the time period prescribed by the
Plan Administrator. Each Participant’s Accounts shall be divided into
subaccounts to reflect the Participant’s various elections respecting time and
form of payment. Once an election as to time and form of payment has been made
for a Plan Year, the election may not be changed by the Participant or former
Participant except as specified in Section 3.07, or Section 3.08, as applicable.
ARTICLE V    
VALUATION OF ACCOUNTS
All amounts allocated to the Accounts of a Participant shall be deemed to be
invested as of the date of such allocation, and the balance of each Account
shall reflect the result of daily pricing of the assets in which such Account is
deemed to be invested from the time of such allocation until the time of
distribution.
ARTICLE VI    
DEEMED INVESTMENT OF FUNDS
Participants’, former Participants’ and Former BJS Participants’ Accounts shall
be deemed to be credited with earnings and losses. For the purpose of
determining the earnings or losses to be credited to the Participant’s, former
Participant’s or Former BJS Participant’s Accounts under the Plan, the Plan
Administrator shall assume that the Participant’s, former Participant’s or
Former BJS Participant’s Accounts are invested in units or shares of the Funds
in the proportions selected by the Participant, former Participant or Former BJS
Participant in accordance with procedures


13

--------------------------------------------------------------------------------





established by the Plan Administrator. This amount accrued by the Plan
Administrator as additional deferred compensation shall be a part of the
Company’s obligation to the Participant, former Participant or Former BJS
Participant. The determination of deemed earnings and losses on amounts deemed
credited to the Participant’s, former Participant’s or Former BJS Participant’s
Account shall in no way affect the ability of the general creditors of the
Company to reach the assets of the Company (including any rabbi trust maintained
in connection with the Plan) in the event of the insolvency or bankruptcy of the
Company or place the Participants, former Participants or Former BJS
Participants in a secured position ahead of the general creditors of the
Company. Although a Participant’s, former Participant’s or Former BJS
Participant’s investment selections made in accordance with the terms of the
Plan and such procedures as may be established by the Plan Administrator shall
be relevant for purposes of determining the Company’s obligation to the
Participant, former Participant or Former BJS Participant under the Plan, there
is no requirement that any assets of the Company (including those held in any
rabbi trust) shall be invested in accordance with the Participant’s, former
Participant’s or Former BJS Participant’s investment selections.
Each Participant, former Participant or Former BJS Participant shall designate,
in accordance with the procedures established from time to time by the Plan
Administrator, the manner in which the amounts allocated to his Accounts shall
be deemed to be invested from among the Funds made available from time to time
for such purpose by the Plan Administrator. Such Participant, former Participant
or Former BJS Participant may designate one of such Funds for the deemed
investment of all such amounts allocated to his Accounts or he may split the
deemed investment of such amounts allocated to his Accounts among such Funds in
such increments as the Plan Administrator may prescribe. If a Participant,
former Participant or Former BJS Participant fails to make a proper designation,
then his Accounts shall be deemed to be invested in the Fund or Funds designated
in a uniform and nondiscriminatory manner by the Plan Administrator from time to
time.
A Participant may change his deemed investment designation for future deferrals
to be allocated to his Accounts. Any such change shall be made in accordance
with the procedures established by the Plan Administrator, and the frequency of
such changes may be limited by the Plan Administrator.
A Participant, former Participant or Former BJS Participant may elect to convert
his deemed investment designation with respect to the amounts already allocated
to his Accounts. Any such conversion shall be made in accordance with the
procedures established by the Plan Administrator, and the frequency of such
conversions may be limited by the Plan Administrator.
ARTICLE VII    
DETERMINATION OF VESTED INTEREST AND FORFEITURES


14

--------------------------------------------------------------------------------





7.01    Vested Interest. A Participant or former Participant shall have a 100%
Vested Interest in amounts credited to his Participant Deferral Account, Company
Basic Deferral Account and Bonus Deferral Plan Account at all times. A
Participant or former Participant shall have a Vested Interest in the amounts
credited to his Company Base Thrift Deferral Account and Company Discretionary
Deferral Account equal to his nonforfeitable interest in his “Company
Non-Matching Accounts” under the Thrift Plan. A Participant or former
Participant shall have a Vested Interest in the amounts credited to his Company
Pension Deferral Account equal to his nonforfeitable interest in his account
under the Pension Plan. Further, a Participant or former Participant shall have
a 100% Vested Interest in amounts credited to his Company Base Thrift Deferral
Account, Company Pension Deferral Account, and Company Discretionary Deferral
Account upon such Participant’s or former Participant’s Termination of
Employment after attainment of his Retirement Date or by reason of death. If a
Change in Control occurs, a Participant who has not incurred a Separation From
Service prior to the date of the Change in Control shall have a 100% Vested
Interest in amounts credited to his Company Base Thrift Deferral Account,
Company Discretionary Deferral Account and Company Pension Deferral Account upon
the occurrence of the Change in Control.
7.02    Forfeitures. A Participant or former Participant who incurs a
Termination of Employment with a Vested Interest in amounts credited to his
Company Base Thrift Deferral Account, Company Pension Deferral Account, and
Company Discretionary Deferral Account that is less than 100% (determined after
giving effect to any provision in Section 7.01 that may provide for an increase
in such Participant’s Vested Interest upon a Termination of Employment) shall
forfeit to the Company the nonvested portion of amounts credited to his Company
Base Thrift Deferral Account, Company Pension Deferral Account, and Company
Discretionary Deferral Account as of the date of such Termination of Employment.
ARTICLE VIII    
ACCELERATED DISTRIBUTIONS
8.01    Restrictions on In-Service Distributions and Loans. Except as provided
in Section 8.02, or as elected by a Participant pursuant to Section 3.06 or
Section 4.05 (as such election may be changed pursuant to Section 3.07 or
Section 3.08) Participants shall not be permitted to make withdrawals from, or
to receive distributions under, the Plan while they are employed by the Company
or an Affiliate. Participants shall not, at any time, be permitted to borrow
from the Trust Fund. Except as provided in Sections 8.02, 9.01 and 14.04, all
benefits under the Plan shall be paid in accordance with the provisions of
Article IX.
8.02    Emergency Benefit. In the event that the Plan Administrator, upon
written petition of a Participant who has not incurred a Termination of
Employment, determines in its sole discretion that such Participant has suffered
an Unforeseeable Financial Emergency, such Participant shall be entitled to a
distribution in an amount not to exceed the lesser of (a) the amount determined
by the Plan Administrator as necessary to meet such Participant’s needs created
by the Unforeseeable Financial Emergency or (b) the then value of such
Participant’s Vested Interest in his Accounts. Such benefit shall be paid in a
single lump sum payment as soon as administratively practicable after the Plan
Administrator has made its determinations with respect to the availability and
amount of such benefit. If a Participant’s Accounts are deemed to be invested in
more than one Fund, such


15

--------------------------------------------------------------------------------





benefit shall be distributed pro rata from each Fund in which such Accounts are
deemed to be invested. If a Participant’s Accounts contain more than one
distribution subaccount, such benefit shall be considered to have been
distributed, first, from the subaccount with respect to which the earliest
distribution would be made, then, from the subaccount with respect to which the
next earliest distribution would be made, and continuing in such manner until
the amount of such distribution has been satisfied. A distribution under this
Section 8.02 shall in any event be made within 90 days after the Participant
incurs an Unforeseeable Financial Emergency. The Participant shall not be
permitted to elect the taxable year in which any payment under this Section 8.02
shall be made.
ARTICLE IX    
PAYMENT OF BENEFITS
9.01    Amount of Benefit. Upon the expiration of the Deferral Period, the
Participant (or, in the event of the death of the Participant while employed by
the Company or an Affiliate, the Participant’s designated beneficiary) or former
Participant shall be entitled to a benefit equal in value to the Participant’s
or former Participant’s Vested Interest in the balance in his Accounts, other
than his BJS Transfer Account, as of the date the payment of such benefit is to
commence pursuant to Section 9.02 and/or Section 9.03 (adjusted for subsequent
deemed investment gains or losses in the case of benefits paid in the form of
installments). Notwithstanding any other provision of the Plan to the contrary,
amounts credited to a BJS Participant’s or Former BJS Participant’s BJS Transfer
Account shall be paid at the time and in the form set forth in Appendix A.
9.02    Time of Payment of Grandfathered Amounts. Payment of a Participant’s or
former Participant’s benefit under Section 9.01 that is attributable to
Grandfathered Amounts shall be made or shall commence, with respect to such
Participant’s or former Participant’s Accounts, or with respect to such
Participant’s or former Participant’s subaccounts established pursuant to
Section 3.06 and/or Section 4.05 separately and respectively, as follows. To the
extent that the Participant or former Participant elected to have his Accounts
or subaccounts attributable to Grandfathered Amounts paid upon his Termination
of Employment, the Participant’s or former Participant’s benefit shall be paid
or commence to be paid as soon as administratively practicable after the last
day of the calendar year coincident with or next following the date the
Participant or former Participant incurs a Termination of Employment. To the
extent that the Participant or former Participant elected to have his Accounts
or subaccounts attributable to Grandfathered Amounts paid after a specified
term, the Participant's or former Participant’s benefit shall be paid or
commence to be paid as soon as administratively practicable after the expiration
of such specified term. With respect to any portion of a Participant’s or former
Participant’s benefit attributable to Grandfathered Amounts for which no time of
payment election is in effect, payment of such amount shall be made or commence
as soon as administratively practicable after the last day of the calendar year
coincident with or next following the date the Participant or former Participant
incurs a Termination of Employment.
9.03    Time of Payment of Amounts Other Than Grandfathered Amounts and Amounts
in Bonus Deferral Plan Accounts. Payment of a Participant’s or former
Participant’s benefit under Section 9.01 that is not attributable to (1)
Grandfathered Amounts, (2) amounts credited to his BJS Transfer Account or (3)
amounts credited to his or her Bonus Deferral Plan Account shall be made or
shall commence, with respect to such Participant’s or former Participant’s
Accounts, or


16

--------------------------------------------------------------------------------





with respect to such Participant’s or former Participant’s subaccounts
established pursuant to Section 3.06 and/or Section 4.05 separately and
respectively, as follows. For deferrals under the Plan on or after January 1,
2020, to the extent that the Participant or former Participant elected to have
such Accounts or subaccounts paid upon his Separation From Service, the
Participant’s or former Participant’s benefit shall be paid or commence to be
paid on the later of (1) the first day of the month coincident with or next
following the date that is six months after the date of the Separation From
Service or (2) the first day of the Plan Year next following the date of the
Participant’s or former Participant’s Separation From Service. To the extent the
Participant or former Participant elected to have such accounts or subaccounts
paid or commence to be paid on a specified anniversary of the Participant’s or
former Participant’s Separation From Service, the Participant’s or former
Participant’s benefit shall be paid on the first day of the Plan Year next
following the anniversary selected by the Participant or former Participant. To
the extent that the Participant or former Participant elected to have such
Accounts or subaccounts paid on the expiration of a specified term, it will be
paid or commence to be paid on the January 1 selected by the Participant. With
respect to any portion of a Participant’s or former Participant’s benefit (that
is not attributable to (1) Grandfathered Amounts, (2) amounts credited to his
BJS Transfer Account or (3) amounts credited to his or her Bonus Deferral Plan
Account) for which an election was not made in accordance with Section 3.06 or
Section 4.05, payment of such amount shall be made or commence on the later of
(1) the first day of the month coincident with or next following the date that
is six months after the date of the Participant’s or former Participant’s
Separation From Service or (2) the first day of the Plan Year next following the
date of the Participant’s or former Participant’s Separation From Service.
9.04    Alternative Forms of Benefit Payments for Grandfathered Amounts. A
Participant’s or former Participant’s benefit under Section 9.01 shall be paid,
with respect to such Participant’s or former Participant’s Grandfathered
Amounts, or with respect to such Participant’s or former Participant’s
subaccounts established pursuant to Section 3.06 and/or Section 4.05 that are
attributable to his Grandfathered Amounts separately and respectively, in one of
the following forms irrevocably elected by such Participant or former
Participant pursuant to Section 3.06 and/or Section 4.05:
(a)    A single lump sum payment; or
(b)    Any number (from two to 20 as designated by such Participant or former
Participant) of annual installment payments and, in the event of such
Participant’s or former Participant’s death prior to the receipt of all of the
elected installment payments, the remaining installments shall be paid to such
Participant’s or former Participant’s designated beneficiary as provided in
Section 9.09. The amount of each annual installment shall be computed by
dividing the Vested Interest in the unpaid balance in the Participant’s or
former Participant’s Accounts as of the date of payment of such annual
installment by the number of annual installments remaining.
With respect to any portion of a Participant’s or former Participant’s benefit
attributable to the Participant’s or former Participant’s Pre-2009 Accounts for
which an election was not made in accordance with Section 3.06 or Section 4.05,
such amount shall


17

--------------------------------------------------------------------------------





be paid in the form of 15 annual installment payments to such Participant or
former Participant or, in the event of such Participant’s or former
Participant’s death prior to his receipt of all such installments, to his
designated beneficiary as provided in Section 9.09; provided, however, that with
respect to Grandfathered Amounts, the Plan Administrator may, in its sole
discretion, elect to make such benefit payment in any other available form. If a
Participant or former Participant dies prior to the date the payment of his
benefit begins and if no form of payment election is in effect for any portion
of such Participant’s or former Participant’s benefit, such amount shall be paid
to the Participant’s or former Participant’s designated beneficiary in the form
described in the preceding sentence. If a Participant or former Participant dies
prior to the date the payment of his benefit begins with a form of payment
election in effect, then benefit payments shall be made to the Participant’s or
former Participant’s designated beneficiary in the form elected by the
Participant or former Participant.
9.05    Alternative Forms of Benefit Payments for Amounts Other Than
Grandfathered Amounts, Amounts in BJS Transfer Account and Amounts in Bonus
Deferral Plan Accounts. A Participant’s or former Participant’s benefit under
Section 9.01 shall be paid, with respect to such Participant’s or former
Participant’s Accounts other than his Grandfathered Amounts, BJS Transfer
Account or Bonus Deferral Plan Account, or with respect to such Participant’s or
former Participant’s subaccounts established pursuant to Section 3.06 and/or
Section 4.05 that are not attributable to his Grandfathered Amounts, BJS
Transfer Account or Bonus Deferral Plan Account separately and respectively, in
one of the following forms irrevocably elected by such Participant or former
Participant pursuant to Section 3.06 and/or Section 4.05:
(a)    A single lump sum payment; or
(b)    Any number (from two to 20 as designated by such Participant or former
Participant) of annual installment payments and, in the event of such
Participant’s or former Participant’s death prior to the receipt of all of the
elected installment payments, the remaining installments shall be paid to such
Participant’s or former Participant’s designated beneficiary as provided in
Section 9.09. The amount of each annual installment shall be computed by
dividing the Vested Interest in the unpaid balance in the Participant’s or
former Participant’s Accounts as of the date of payment of such annual
installment by the number of annual installments remaining.
With respect to any portion of a Participant’s or former Participant’s benefit
(that is not attributable to his Grandfathered Amounts, BJS Transfer Account or
Bonus Deferral Plan Account) for which an election was not made in accordance
with Section 3.06 or Section 4.05, other than amounts attributable to the
Participant’s or former Participant’s Pre-2009 Accounts, such amount shall be
paid in the form of single sum payment to such Participant or former
Participant. If no form of payment election is in effect for any portion of such
Participant’s or former Participant’s benefit (that is not attributable to his
Grandfathered Amounts, BJS Transfer Account or Bonus Deferral Plan Account), and
the Participant or former Participant dies prior to the date such amount is
paid, such amount shall be paid to the Participant’s or former Participant’s
designated beneficiary in the form described in the preceding sentence. If a
Participant or former Participant dies prior to


18

--------------------------------------------------------------------------------





the date the payment of such portion of his benefit begins with a form of
payment election in effect, then benefit payments shall be made to the
Participant’s or former Participant’s designated beneficiary in the form elected
by the Participant or former Participant.
9.06    Time and Form of Payment of Bonus Deferral Plan Accounts. A
Participant’s Bonus Deferral Plan Account shall be paid to the Participant or
former Participant in one of the following forms irrevocably elected by such
Participant or former Participant under the Bonus Deferral Plan:
(a)    A single lump sum payment; or
(b)    Annual installments over a period of 10, 15 or 20 years. The amount of
each annual installment shall be computed by dividing the Vested Interest in the
unpaid balance in the Participant’s or former Participant’s Accounts as of the
date of payment of such annual installment by the number of annual installments
remaining.
If a Participant or former Participant elected to have his or her Bonus Deferral
Plan Account paid in the form of a lump sum, such amount shall be paid in April
of the year immediately following such Participant’s Separation From Service. If
a Participant or former Participant elected to have his or her Bonus Deferral
Plan Account paid in the form of annual installments, the first installment
shall be paid in April of the year immediately following such Participant’s
Separation From Service and each subsequent installment payment shall be paid in
April of each subsequent year. Notwithstanding the foregoing, if a Participant
or former Participant is a Specified Employee at the time of his or her
Separation From Service, the lump sum distribution or first annual installment
shall be paid on the later of (i) the April following such Participant’s or
former Participant’s Separation From Service or (ii) the first payroll date that
is at least six months after such Separation from Service. If a Participant or
former Participant dies prior to the date that all or a portion of the amount
credited to the Participant’s or former Participant’s Bonus Deferral Plan
Account has been paid, benefit payments shall be made, or in the case of
installment payments continue to be made, to the Participant’s or former
Participant’s designated beneficiary in the form elected by the Participant or
former Participant.
9.07    Accelerated Pay-Out of Certain Grandfathered Amounts. Notwithstanding
any provision of the Plan to the contrary, if a Participant’s or former
Participant’s benefit payments respecting Grandfathered Amounts credited to any
one subaccount established pursuant to Section 3.06 or Section 4.05 are to be
paid in a form other than a single lump sum payment and the aggregate
Grandfathered Amounts credited to such subaccount at the time of commencement of
such payments is less than $50,000, then the Plan Administrator may, in its sole
discretion, elect to cause such Grandfathered Amounts credited to such
subaccount to be paid in a single lump sum payment.
9.08    Accelerated Pay-Out of Certain Amounts, Including Grandfathered Amounts.
Notwithstanding any other provision of the Plan to the contrary, if the
aggregate amount of the Participant’s, former Participant’s or Former BJS
Participant’s Account balances under the Plan (including Grandfathered Amounts
and amounts credited to a BJS Grandfathered Subaccount) does not exceed the
Cashout Amount (as defined below), the amounts credited to the Participant’s,
former Participant’s or Former BJS Participant’s Account shall be distributed to
him immediately in the


19

--------------------------------------------------------------------------------





form of a single lump sum payment; provided, however, that no such payment shall
be made to a Participant, former Participant or Former BJS Participant prior to
the later of (1) the first day of the month coincident with or next following
the date that is six months after the date of the Participant’s, former
Participant’s or Former BJS Participant’s Separation From Service and (2) the
first day of the Plan Year next following the date of the Participant’s, former
Participant’s or Former BJS Participant’s Separation From Service; and provided
further that the payment results in the termination and liquidation of the
entirety of the Participant’s, former Participant’s or Former BJS Participant’s
interest under the Plan and all arrangements that are treated as having been
deferred under a single nonqualified deferred compensation plan under Department
of Treasury Regulation section 1.409A-1(c)(2). For purposes of this Section
9.08, the term “Cashout Amount” means the applicable dollar amount under
section 402(g)(1)(B) of the Code in effect during the Plan Year.
9.09    Designation of Beneficiaries.
(a)    Each Participant, former Participant or Former BJS Participant shall have
the right to designate the beneficiary or beneficiaries to receive payment of
his benefit in the event of his death. Each such designation shall be made by
executing the beneficiary designation form prescribed by the Plan Administrator
and filing same with the Plan Administrator; provided, however, that any
beneficiary designation made under the BJS Plan as of December 31, 2011 shall
remain effective with respect to any BJS Participant or Former BJS Participant.
Any such designation may be changed at any time by execution of a new
designation in accordance with this Section.
(b)    If no such designation is on file with the Plan Administrator at the time
of the death of the Participant, former Participant or Former BJS Participant or
such designation is not effective for any reason as determined by the Plan
Administrator, then the designated beneficiary or beneficiaries to receive such
benefit shall be as follows:
(i)    If a Participant, former Participant or Former BJS Participant leaves a
surviving spouse, his benefit shall be paid to such surviving spouse;
(ii)    If a Participant, former Participant or Former BJS Participant leaves no
surviving spouse, his benefit shall be paid to such Participant’s, former
Participant’s, or Former BJS Participant’s executor or administrator, or to his
heirs at law if there is no administration of such Participant’s, former
Participant’s or Former BJS Participant’s estate.
9.10    Payment of Benefits. To the extent the Trust Fund has sufficient assets,
the Trustee shall pay benefits to Participants, former Participants or Former
BJS Participants, or their respective beneficiaries, except to the extent the
Company pays the benefits directly and provides adequate evidence of such
payment to the Trustee. To the extent the Trustee does not or cannot pay
benefits out of the Trust Fund, the benefits shall be paid by the Company. Any
benefit payments made to a Participant, former Participant, or Former BJS
Participant, or for his benefit pursuant to any provision of the Plan shall be
debited to such Participant’s, former Participant’s or Former BJS Participant’s
Accounts. All benefit payments shall be made in cash to the fullest extent
practicable.


20

--------------------------------------------------------------------------------





9.11    Unclaimed Benefits. In the case of a benefit payable on behalf of a
Participant, former Participant, or Former BJS Participant, if the Plan
Administrator is unable, after reasonable efforts, to locate the Participant,
the former Participant, the Former BJS Participant or the beneficiary to whom
such benefit is payable, upon the Plan Administrator’s determination thereof,
such benefit shall be forfeited to the Company. Notwithstanding the foregoing,
if subsequent to any such forfeiture the Participant, the former Participant,
the Former BJS Participant or beneficiary to whom such benefit is payable makes
a valid claim for such benefit, such forfeited benefit (without any adjustment
for earnings or loss) shall be restored to the Plan by the Company and paid in
accordance with the Plan.
9.12    Plan Administrator Determination of Pay-Out of Certain Benefits.
Notwithstanding any provision in Section 3.06 to the contrary, the form of
payment of a Participant’s or former Participant’s benefits with respect to the
portion of his Account attributable to the Grandfathered Amount, if any,
credited to his Account on December 31, 1994, under the Plan as in effect
immediately prior to the January 1, 1995 restatement of the Plan, and the
earnings and losses allocated with respect thereto may, in the sole discretion
of the Plan Administrator, be changed from the form elected by such Participant
or former Participant pursuant to the provisions of the Plan as in effect
immediately prior to the January 1, 1995 restatement of the Plan to one or more
other forms provided in Section 9.04. In making its determination as to the
form(s) of payment, the Plan Administrator may consider the age, family status,
health, financial status, or such other facts as it deems relevant respecting
the Participant or former Participant. The Participant or former Participant
may, but shall not be required to, express his preference to the Plan
Administrator as to such form(s) of payment, but the Plan Administrator shall be
under no obligation to follow such preference. Any such change shall be prior to
the time such portion becomes payable to such Participant or former Participant.
9.13    Statutory Benefits. If any benefit obligations are required to be paid
under the Plan to a Participant, former Participant or Former BJS Participant in
conjunction with severance of employment under the laws of the country where the
Participant, former Participant or or Former BJS Participant is employed or
under federal, state or local law, the benefits paid to a Participant, former
Participant or Former BJS Participant pursuant to the provisions of the Plan
will be deemed to be in satisfaction of any statutorily required benefit
obligations.
9.14    Payment to Alternate Payee Under Domestic Relations Order. Plan benefits
that are awarded to an Alternate Payee in a Domestic Relations Order shall be
paid to the Alternate Payee at the time and in the form directed in the Domestic
Relations Order. The Domestic Relations Order may provide for an immediate lump
sum payment to an Alternate Payee. A Domestic Relations Order may not otherwise
provide for a time or form of payment that is not permitted under the Plan. A
Domestic Relations Order will be disregarded to the extent it awards an
Alternate Payee benefits in excess of the applicable Participant’s or former
Participant’s Vested Interest.
ARTICLE X    
ADMINISTRATION OF THE PLAN


21

--------------------------------------------------------------------------------





10.01    Plan Administrator. Baker Hughes shall be the “Plan Administrator” and
the “named fiduciary” for purposes of ERISA and shall be subject to service of
process on behalf of the Plan.
10.02    Resignation and Removal. The members of a Committee serving as Plan
Administrator shall serve at the pleasure of the Board; they may be officers,
directors, or Employees of the Company or any other individuals. At any time
during his term of office, any member of a Committee or any individual serving
as Plan Administrator may resign by giving written notice to the Board, such
resignation to become effective upon the appointment of a substitute or, if
earlier, the lapse of thirty days after such notice is given as herein provided.
At any time during its term of office, and for any reason, any member of a
Committee or any individual serving as Plan Administrator may be removed by the
Board.
10.03    Records and Procedures. The Plan Administrator shall keep appropriate
records of its proceedings and the administration of the Plan and shall make
available for examination during business hours to any Participant, former
Participant, Former BJS Participant or the beneficiary of any Participant,
former Participant or Former BJS Participant such records as pertain to that
individual’s interest in the Plan. If a Committee is performing duties as the
Plan Administrator, the Committee shall designate the individual or individuals
who shall be authorized to sign for the Plan Administrator and, upon such
designation, the signature of such individual or individuals shall bind the Plan
Administrator.
10.04    Self-Interest of Plan Administrator. Neither the members of a Committee
nor any individual Plan Administrator shall have any right to vote or decide
upon any matter relating solely to himself under the Plan or to vote in any case
in which his individual right to claim any benefit under the Plan is
particularly involved. In any case in which any Committee member or individual
Plan Administrator is so disqualified to act, the other members of the Committee
shall decide the matter in which the Committee member or individual Plan
Administrator is disqualified.
10.05    Compensation and Bonding. Neither the members of a Committee nor any
individual Plan Administrator shall receive compensation with respect to their
services on the Committee or as Plan Administrator. To the extent required by
applicable law, or required by the Company, neither the members of a Committee
nor any individual Plan Administrator shall furnish bond or security for the
performance of their duties hereunder.
10.06    Plan Administrator Powers and Duties. The Plan Administrator shall
supervise the administration and enforcement of the Plan according to the terms
and provisions hereof and shall have all powers necessary to accomplish these
purposes, including, but not by way of limitation, the right, power, and
authority:
(a)    to make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, and to enforce
the terms of the Plan and the rules and regulations promulgated thereunder by
the Plan Administrator;
(b)    to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;


22

--------------------------------------------------------------------------------





(c)    to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;
(d)    to employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the Plan
Administrator may deem necessary or advisable for the proper and efficient
administration of the Plan;
(e)    to determine in its discretion all questions relating to eligibility;
(f)    to determine whether and when a Participant has incurred a Separation
From Service or Termination of Employment, and the reason for such termination;
(g)    to make a determination in its discretion as to the right of any
individual to a benefit under the Plan and to prescribe procedures to be
followed by distributees in obtaining benefits hereunder;
(h)    to receive and review reports from the Trustee as to the financial
condition of the Trust Fund, including its receipts and disbursements; and
(i)    to establish or designate Funds as deemed investment options as provided
in Article VI.
10.07    Reliance on Documents, Instruments, etc. The Plan Administrator may
rely on any certificate statement or other representation made on behalf of the
Company, any Employee or any Participant, which the Plan Administrator in good
faith believes to be genuine, and on any certificate, statement, report or other
representation made to it by any agent or any attorney, accountant or other
expert retained by it or the Company in connection with the operation and
administration of the Plan.
10.08    Claims Review Procedures; Claims Appeals Procedures.
(a)    Claims Review Procedures. When a benefit is due, the Participant, or the
person entitled to Benefits under Section 9.09, should submit a claim to the
office designated by the Plan Administrator to receive claims. Under normal
circumstances, the Plan Administrator will make a final decision as to a claim
within 90 days after receipt of the claim. If the Plan Administrator notifies
the claimant in writing during the initial 90‑day period, it may extend the
period up to 180 days after the initial receipt of the claim. The written notice
must contain the circumstances necessitating the extension and the anticipated
date for the final decision. If a claim is denied during the claims period, the
Plan Administrator must notify the claimant in writing, and the written notice
must set forth in a manner calculated to be understood by the claimant:
(1)    the specific reason or reasons for the denial;
(2)    specific reference to the Plan provisions on which the denial is based;


23

--------------------------------------------------------------------------------





(3)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)    an explanation of the Plan claims review procedures and time limits,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA.
If a decision is not given to the Participant within the claims review period,
the claim is treated as if it were denied on the last day of the claims review
period.
(b)    Claims Appeals Procedures. For purposes of this section the Participant
or the person entitled to Benefits under Section 9.09 is referred to as the
“claimant.” If a claimant’s claim made pursuant to Section 10.08(a) is denied
and he wants a review, he must apply to the Plan Administrator in writing. That
application can include any arguments, written comments, documents, records, and
other information relating to the claim for benefits. In addition, the claimant
is entitled to receive on request and free of charge reasonable access to and
copies of all information relevant to the claim. For this purpose, “relevant”
means information that was relied on in making the benefit determination or that
was submitted, considered or generated in the course of making the
determination, without regard to whether it was relied on, and information that
demonstrates compliance with the Plan’s administrative procedures and safeguards
for assuring and verifying that Plan provisions are applied consistently in
making benefit determinations. The Plan Administrator must take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination. The claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial. The Plan
Administrator can schedule any meeting with the claimant or his representative
that it finds necessary or appropriate to complete its review.
The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the Plan
Administrator must make its decision, under normal circumstances, within 60 days
of the receipt of the request for review. However, if the Plan Administrator
notifies the claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. All decisions of the Plan Administrator must be in
writing and must include the specific reasons for its action, the Plan
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and a statement of the claimant’s right to bring
an action under section 502(a) of ERISA If a decision is not given to the
claimant within the review period, the claim is treated as if it were denied on
the last day of the review period.
Within 60 days of receipt by a claimant of a notice denying a claim under the
preceding paragraph, the claimant or his or her duly authorized representative
may request


24

--------------------------------------------------------------------------------





in writing a full and fair review of the claim by the Plan Administrator. The
Plan Administrator may extend the 60-day period where the nature of the benefit
involved or other attendant circumstances make such extension appropriate. In
connection with such review, the claimant or his or her duly authorized
representative may review pertinent documents and may submit issues and comments
in writing. The Plan Administrator shall make a decision promptly, and not later
than 60 days after the Plan’s receipt of a request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time
for processing, in which case a decision shall be rendered as soon as possible,
but not later than 120 days after receipt of a request for review. The decision
on review shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent Plan provisions on which the decision is
based.
10.09    Company to Supply Information. The Company shall supply full and timely
information to the Plan Administrator, including, but not limited to,
information relating to each Participant’s Base Compensation, Bonus,
Discretionary Bonus, Ineligible Thrift Plan Compensation, Ineligible Pension
Plan Compensation, age, Retirement, death, or other cause of Termination of
Employment and such other pertinent facts as the Plan Administrator may require.
The Company shall advise the Trustee of such of the foregoing facts as are
deemed necessary for the Trustee to carry out the Trustee’s duties under the
Plan and the Trust Agreement. When making a determination in connection with the
Plan, the Plan Administrator shall be entitled to rely upon the aforesaid
information furnished by the Company.
10.10    Indemnity. To the extent permitted by applicable law, the Company shall
indemnify and save harmless the Managing Member, each member of the Committee,
each delegate of the Committee or the Managing Member and the Plan Administrator
against any and all expenses, liabilities and claims (including legal fees
incurred to investigate or defend against such liabilities and claims) arising
out of their discharge in good faith of responsibilities under or incident to
the Plan. Expenses and liabilities arising out of willful misconduct shall not
be covered under this indemnity. This indemnity shall not preclude such further
indemnities as may be available under insurance purchased by the Company or
provided by the Company under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, as such indemnities are permitted under
applicable law. Notwithstanding any other provision of this Agreement, to the
extent that any payment made pursuant to this Section 10.10 is not exempt from
Section 409A pursuant to the application of Department of Treasury Regulation
Section 1.409A-1(b)(10) or other applicable exemption (a “409A Payment”) the
following provisions of this Section 10.10 shall apply with respect to such 409A
Payment. The Company shall make a 409A Payment due under this Section 10.10 by
the last day of the taxable year of the indemnitee following the taxable year in
which the applicable legal fees and expenses were incurred. The legal fees or
expenses that are subject to reimbursement pursuant to this Section 10.10 shall
not be limited as a result of when the fees or expenses are incurred. The
amounts of legal fees or expenses that are eligible for reimbursement pursuant
to this Section 10.10 during a given taxable year of the indemnitee shall not
affect the amount of expenses eligible for reimbursement in any other taxable
year. The right to reimbursement pursuant to this Section 10.10 is not subject
to liquidation or exchange for another benefit.


25

--------------------------------------------------------------------------------





ARTICLE XI    
ADMINISTRATION OF FUNDS
11.01    Payment of Expenses. All expenses incident to the administration of the
Plan and Trust, including but not limited to, legal, accounting, Trustee fees,
and expenses of the Plan Administrator, may be paid by the Company and, if not
paid by the Company, shall be paid by the Trustee from the Trust Fund, if any.
11.02    Trust Fund Property. All income, profits, recoveries, contributions,
forfeitures and any and all moneys, securities and properties of any kind at any
time received or held by the Trustee, if any, shall be held for investment
purposes as a commingled Trust Fund pursuant to the terms of the Trust
Agreement. The Plan Administrator shall maintain one or more Accounts in the
name of each Participant, former Participant or Former BJS Participant, but the
maintenance of an Account designated as the Account of a Participant or former
Participant shall not mean that such Participant, former Participant or Former
BJS Participant shall have a greater or lesser interest than that due him by
operation of the Plan and shall not be considered as segregating any funds or
property from any other funds or property contained in the commingled fund. No
Participant, former Participant or Former BJS Participant shall have any title
to any specific asset in the Trust Fund, if any.
ARTICLE XII    
ADOPTION OF PLAN BY OTHER EMPLOYERS
12.01    Adoption Procedure.
(a)    With the written approval of the Plan Administrator, any entity that is
an Affiliate may adopt the Plan by appropriate action of its board of directors
or noncorporate counterpart, as evidenced by a written instrument executed by an
authorized officer of such entity or an executed adoption agreement (approved by
the board of directors or noncorporate counterpart of the Affiliate), agreeing
to be bound by all the terms, conditions and limitations of the Plan except
those, if any, specifically described in the adoption instrument, and providing
all information required by the Plan Administrator. The Plan Administrator and
the adopting Affiliate may agree to incorporate specific provisions relating to
the operation of the Plan that apply to the adopting Affiliate only and shall
become, as to such adopting Affiliate and its employees, a part of the Plan.


(b)    The provisions of the Plan may be modified so as to increase the
obligations of an adopting Affiliate only with the consent of such Affiliate,
which consent shall be conclusively presumed to have been given by such
Affiliate unless the Affiliate gives the Company written notice of its rejection
of the amendment within 30 days after the adoption of the amendment.


(c)    The provisions of the Plan shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for the Company and its employees, except that the power to appoint or otherwise
affect the Plan Administrator and the power to amend or terminate the Plan shall
be exercised by the Company. The Plan


26

--------------------------------------------------------------------------------





Administrator shall act as the agent for each Affiliate that adopts the Plan for
all purposes of administration thereof.


(d)    Any adopting Affiliate may, by appropriate action of its board of
directors or noncorporate counterpart, terminate its participation in the Plan.
Moreover, the Plan Administrator may, in its discretion, terminate an
Affiliate’s participation in the Plan at any time.


(e)    The Plan will terminate with respect to any Affiliate that has adopted
the Plan pursuant to this Section if the Affiliate ceases to be an Affiliate or
revokes its adoption of the Plan by resolution of its board of directors or
noncorporate counterpart evidenced by a written instrument executed by an
authorized officer of the Affiliate. If the Plan terminates with respect to any
Affiliate, the employees of that Affiliate will no longer be eligible to be
Participants in the Plan.


(f)    For purposes of the Code and ERISA, the Plan as adopted by the Affiliates
shall constitute a single plan rather than a separate plan of each Affiliate.
12.02    No Joint Venture Implied. The document which evidences the adoption of
the Plan by an Affiliate shall become a part of the Plan. However, neither the
adoption of the Plan by an Affiliate nor any act performed by it in relation to
the Plan shall ever create a joint venture or partnership relation between it
and any other Affiliate.


ARTICLE XIII    
NATURE OF THE PLAN
AND ESTABLISHMENT OF THE TRUST
13.01    Nature of the Plan. The Company intends and desires by the adoption of
the Plan to recognize the value to the Company of the past and present services
of employees covered by the Plan and to encourage and assure their continued
service with the Company by making more adequate provision for their future
retirement security. The establishment of the Plan is, in part, made necessary
by certain benefit limitations which are imposed on the Thrift Plan and the
Pension Plan by the Code. The Plan is intended to constitute an unfunded,
unsecured plan of deferred compensation for a select group of management or
highly compensated employees of the Company. Plan benefits herein provided are a
contractual obligation of the Company which shall be paid out of the Company’s
general assets. Nevertheless, subject to the terms hereof and of the Trust
Agreement, the Company may transfer money or other property to the Trustee to
provide Plan benefits hereunder, and the Trustee shall pay Plan benefits to
Participants, former Participants, Former BJS Participants and their
beneficiaries out of the Trust Fund. To the extent the Company transfers assets
to the Trustee pursuant to the Trust Agreement, the Plan Administrator may, but
need not, establish procedures for the Trustee to invest the Trust Fund in
accordance with each Participant’s, former Participant’s or Former BJS
Participant’s designated deemed investments pursuant to Article VI respecting
the portion of the Trust Fund assets equal to such Participant’s, former
Participant’s or Former BJS Participant’s Accounts.


27

--------------------------------------------------------------------------------





13.02    Establishment of the Trust. The Managing Member, in its sole
discretion, may establish the Trust and direct Baker Hughes, for and on behalf
of each Company, to enter into the Trust Agreement. In such event, the Company
shall remain the owner of all assets in the Trust Fund and the assets shall be
subject to the claims of the Company’s creditors if the Company ever becomes
insolvent. For purposes hereof, the Company shall be considered “insolvent” if
(a) the Company is unable to pay its debts as they become due or (b) the Company
is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code (or any successor federal statute). The chief executive officer
of the Company and its board of directors shall have the duty to inform the
Trustee in writing if the Company becomes insolvent. Such notice given under the
preceding sentence by any party shall satisfy all of the parties’ duty to give
notice. When so informed, the Trustee shall suspend payments to the
Participants, former Participants or Former BJS Participants and hold the assets
for the benefit of the Company’s general creditors. If the Company subsequently
alleges that it is no longer insolvent or if the Trustee receives a written
allegation from a third party that the Company is insolvent, the Trustee shall
suspend payments to the Participants, former Participants and Former BJS
Participants and hold the Trust Fund for the benefit of the Company’s general
creditors, and shall determine in accordance with the Trust Agreement whether
the Company is insolvent. If the Trustee determines that the Company is not
insolvent, the Trustee shall resume payments to the Participants, former
Participants and Former BJS Participants. No Participant, former Participant,
Former BJS Participant or beneficiary shall have any preferred claim to, or any
beneficial ownership interest in, any assets of the Trust Fund, and, upon
commencement of participation in the Plan, each Participant, former Participant
and Former BJS Participant shall have agreed to waive his priority credit
position, if any, under applicable state law with respect to the assets of the
Trust Fund.
ARTICLE XIV    
MISCELLANEOUS
14.01    Plan Not Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract between the Company and any individual
or to be consideration for the employment of any individual. Nothing herein
contained shall be deemed to (0) give any individual the right to be retained in
the employ of the Company, (0) restrict the right of the Company to discharge
any individual at any time, (0) give the Company the right to require any
individual to remain in the employ of the Company, or (0) restrict any
individual’s right to terminate his employment at any time.
14.02    Alienation of Interest Forbidden. The interest of a Participant, former
Participant, or Former BJS Participant, or his beneficiary or beneficiaries
hereunder may not be sold, transferred, assigned, or encumbered in any manner,
either voluntarily or involuntarily, and any attempt so to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge the same shall be null and
void; neither shall the benefits hereunder be liable for or subject to the
debts, contracts, liabilities, engagements or torts of any individual to whom
such benefits or funds are payable, nor shall they be an asset in bankruptcy or
subject to garnishment, attachment or other legal or equitable proceedings. The
provisions of this Section 14.02 shall not apply to a Domestic Relations Order.


28

--------------------------------------------------------------------------------





14.03    Withholding. All credits to a Participant’s, former Participant’s or
Former BJS Participant’s Accounts and payments provided for hereunder shall be
subject to applicable withholding and other deductions as shall be required of
the Company under any applicable local, state or federal law.
14.04    Amendment and Termination. With the approval of the Managing Member,
Baker Hughes may from time to time, in its discretion, amend, in whole or in
part, any or all of the provisions of the Plan on behalf of any Company;
provided, however, that no amendment may be made that would impair the rights of
a Participant, former Participant or Former BJS Participant with respect to
amounts already credited to his Accounts. With the approval of the Managing
Member, Baker Hughes may terminate the Plan at any time. If the Plan is
terminated, (a)  the Grandfathered Amounts credited to a Participant’s, former
Participant’s or Former BJS Participant’s Account and (b) amounts credited to a
Participant’s, former Participant’s or Former BJ Participant’s BJS Grandfathered
Account shall be paid to such Participant, former Participant, Former BJS
Participant or his designated beneficiary in the manner specified by the Plan
Administrator, which may include the payment of a single lump sum payment in
full satisfaction of all of such Participant’s, former Participant’s, Former BJS
Participant’s or beneficiary’s benefits hereunder that are attributable to
Grandfathered Amounts and amounts credited to BJS Grandfathered Subaccounts. If
the Plan is terminated, amounts credited to the Participant’s, former
Participant’s, or Former BJS Participant’s Account other than amounts that are
attributable to Grandfathered Amounts and amounts credited to BJS Grandfathered
Subaccounts shall be paid to such Participant, former Participant, or Former BJS
Participant, or his designated beneficiary at the time(s) and in the form(s)
elected by the Participant, former Participant or Former BJS Participant under
Sections 3.06, 4.05 or Appendix A (as such elections may have been changed
pursuant to Section 3.07, 3.08 or Appendix A).
14.05    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
14.06    Arbitration. A controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in contract,
statutory or otherwise) or disagreements concerning the interpretation or
application of the provisions of the Plan, (a “Covered Claim”) shall be resolved
by arbitration in accordance with the Employee Benefit Plan Claims Arbitration
Rules (“Rules”) of the American Arbitration Association (the “AAA”) in effect at
the initiation of the arbitration. All Covered Claims shall be arbitrated on an
individual basis and the Participant shall not have any right or authority to
assert or pursue any Covered Claims as a class action or derivative action of
any sort. In addition, notwithstanding anything to the contrary in the Rules
(including Rule 12 entitled “Grouping of Claims for Hearing” or this rule’s
successor), a Covered Claim by one Participant shall not be grouped or
consolidated with a Covered Claim by another Participant in a single proceeding.
No arbitration proceeding relating to the Plan may be initiated by either the
Company or the Participant or former Participant, unless the claims review and
appeals procedures specified in Section 10.08 have been exhausted. The
arbitration shall be administered by the AAA. Three arbitrators shall hear and
determine the controversy. Within twenty (20) business days of the


29

--------------------------------------------------------------------------------





initiation of an arbitration hereunder, the Company and the Participant, or
former Participant, will each separately designate an arbitrator, and within
twenty (20) business days of such selection, the appointed arbitrators will
appoint a neutral arbitrator from the panel of AAA National Panel of Employee
Benefit Plan Claims Arbitrators. All arbitrators shall be impartial and
independent. The award (including a statement of finding of facts) shall be made
promptly and no later than forty-five (45) days from the date of closing the
hearings or, if the hearing has been on documents only, from the date of
transmittal of the final statements and proofs to the arbitrator. The
arbitrators shall have the power to rule on their own jurisdiction, including
any objections with respect to the existence, scope, or validity of the
arbitration agreement or to the arbitrability of any claim or counterclaim,
including a Covered Claim. The decision of the arbitrators selected hereunder
will be final and binding upon both parties, and judgment on the award may be
entered in any court having jurisdiction. This arbitration provision is
expressly made pursuant to, and shall be governed by, the Federal Arbitration
Act, 9 U.S.C. Sections 1-16 (or replacement or successor statute). Nothing in
this Section 14.06 shall be construed to, in any way, limit the scope and effect
of Article X. In any arbitration proceeding full effect shall be given to the
rights, powers, and authorities of the Plan Administrator under Article X.
14.07    Compliance With Section 409A. Except with respect to Grandfathered
Amounts and amounts credited to BJS Grandfathered Subaccounts, the Plan is
intended to comply with Section 409A and the Plan shall be interpreted and
operated in a manner consistent with this intention.
14.08    Governing Law. All provisions of the Plan shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal law
and except to the extent that the conflicts of laws provisions of the State of
Texas would require the application of the relevant law of another jurisdiction,
in which event the relevant law of the State of Texas will nonetheless apply,
with venue for litigation being in Houston, Texas.




30

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 31st day of January, 2020.


BAKER HUGHES, A GE COMPANY, LLC
/s/ Manjit Gill
By: Manjit Gill
Title: Vice President, Total Rewards 


31

--------------------------------------------------------------------------------






APPENDIX A
Special Provisions with Respect to Amounts Deferred Under the
BJ Services Deferred Compensation Plan
Notwithstanding anything in the Plan to the contrary, the special provisions
included in this Appendix A shall apply with respect to amounts deferred under
the BJS Plan.
PART A.1 - BJS Transfer Account
The Plan Administrator or Plan recordkeeper shall maintain a BJS Transfer
Account for each BJS Participant or Former BJS Participant that reflects the
credits made under the BJS Plan on behalf of an individual who had an account
under the BJS Plan on December 31, 2011 that was transferred to the Plan
effective January 1, 2012. The term “BJS Transfer Account” means all ledger
accounts pertaining to a Participant, former Participant or Former BJS
Participant which are maintained by the Plan Administrator or Plan recordkeeper
to reflect the Company’s obligation to the Participant, former Participant or
Former BJS Participant under the BJS Plan. The Plan Administrator or Plan
recordkeeper shall establish the following subaccounts and any additional
subaccounts that the Plan Administrator considers necessary to reflect the
entire interest of the Participant, former Participant or Former BJS Participant
under the BJS Plan. Each of the subaccounts listed below and any additional
subaccounts established by the Plan Administrator shall reflect credits and
debits made to such subaccounts for earnings, losses and forfeitures.
(a)    BJS Deferral Subaccount – A separate subaccount which includes amounts
other than amounts credited to a BJS Grandfathered Subaccount, that were
credited to a BJS Participant’s or Former BJS Participant’s account under the
BJS Plan and were transferred to the Plan effective January 1, 2012. Each BJS
Deferral Subaccount shall be further divided as necessary to reflect the BJS
Participant’s or Former BJS Participant’s elections as to the time and form of
payment.
(b)    BJS Grandfathered Subaccount – A separate subaccount which reflects
amounts that were earned and vested (within the meaning of Section 409A) under
the BJS Plan as of December 31, 2004 (and earnings and losses thereon) that were
credited to a BJS Participant’s or Former BJS Participant’s account under the
BJS Plan and were transferred to the Plan effective January 1, 2012. Each BJS
Grandfathered Subaccount shall be further divided as necessary to reflect the
BJS Participant’s or Former BJS Participant’s elections as to the time and form
of payment.
(c)    OSCA Subaccount – A separate subaccount established under a BJS
Participant’s or Former BJS Participant’s BJS Grandfathered Subaccount, which
includes amounts credited to a BJS Participant’s or Former BJS Participant’s
account under the OSCA, Inc. Amended and Restated Supplemental Deferred
Compensation Plan, as in effect on March 3, 2003 and were transferred to the
Plan effective January 1, 2012.


1

--------------------------------------------------------------------------------





PART A.2 - Vesting     
Each BJS Participant and Former BJS Participant shall have a 100 percent (100%)
Vested Interest in amounts credited to his BJS Transfer Account.
PART A.3 - Amount of Benefit    
The BJS Participant or Former BJS Participant, or in the event of the death of
the BJS Participant or Former BJS Participant, the BJS Participant’s or Former
BJS Participant’s designated beneficiary, shall be entitled to a benefit equal
in value to the Vested Interest in the amount credited to his BJS Transfer
Account.
PART A.4    Time and Form of Payment    
A.4.1 Election of Time and Form of Payment. Each BJS Participant or Former BJS
Participant previously elected the time and form of payment of amounts credited
to his BJS Transfer Account. Such elections were made in accordance with the
requirements of the BJS Plan.
A.4.2 Time of Payment. Amounts credited to a BJS Participant’s or Former BJS
Participant’s BJS Transfer Account shall be distributed at the time specified in
the BJS Participant’s or Former BJS Participant’s timely executed and filed
deferral election. A BJS Participant or Former BJS Participant was permitted to
elect to receive payment or to commence to receive payment of all or a portion
of the amounts credited to his BJS Transfer Account as of any date that was no
earlier than the second Plan Year following the Plan Year during which such
amount was credited to a BJS Participant’s or Former BJS Participant’s account
under the BJS Plan. However, in the event of the occurrence of the BJS
Participant’s or Former BJS Participant’s Separation From Service prior to the
selected payment date, payment of all amounts credited to a BJS Participant’s or
Former BJS Participant’s BJS Transfer Account shall be made or commence upon a
BJS Participant’s Separation from Service. In the event a BJS Participant or
Former BJS Participant failed to elect the time when payment of his benefit is
to be made or commenced, such payment shall be made or commence upon his
Separation from Service.
(a)    BJS Grandfathered Subaccounts. Payment of all or a portion of the amounts
credited to a BJS Participant’s or Former BJS Participant’s BJS Grandfathered
Subaccount shall be made or commence as of the date elected by the Participant
or former Participant.
(b)    BJS Deferral Subaccounts. Payment of all or a portion of the
nonforfeitable amounts credited to a BJS Participant’s or Former BJS
Participant’s BJS Deferral Subaccount shall be made or commence as follows, in
accordance with the BJS Participant’s or Former BJS Participant’s elections: (i)
for amounts scheduled to be paid on a specified date elected by the BJS
Participant or Former BJS Participant for payment of his Deferral Subaccount, on
the first business day following the specified date, (ii) for amounts scheduled
to be paid upon the Separation from Service of a BJS Participant or Former BJS
Participant who is a non-employee director, on the first business day following
the date of the non-employee director’s Separation from Service; or (3) for
amounts scheduled to be paid upon the Separation from Service of a BJS
Participant or Former BJS Participant who is an Eligible


2

--------------------------------------------------------------------------------





Employee, on the date that is six months following the date of the Eligible
Employee’s Separation From Service.
A.4.3    Form of Payment. Payment of all or a portion of the nonforfeitable
amounts credited to a BJS Participant’s or Former BJS Participant’s BJS Transfer
Account shall be made in one of the following forms as previously elected by the
BJS Participant or Former BJS Participant:
(a)    A lump sum, cash payment; or
(b)    Annual installment payments for a term certain of either 5, 10, or 15
years, payable to the BJS Participant or Former BJS Participant or, in the event
of such BJS Participant’s or Former BJS Participant’s death prior to the end of
such term certain, to his designated beneficiary.
In the event a BJS Participant or Former BJS Participant failed to elect the
form in which his benefit payments are to be made, such benefit payments shall
be in the form of a lump sum, cash payment to such BJS Participant or Former BJS
Participant or, in the event of such BJS Participant’s or Former BJS
Participant’s death, to his designated beneficiary. If a BJS Participant or
Former BJS Participant dies and if the BJS Participant or Former BJS Participant
did elect the form in which his benefit payments are to be made, then benefit
payments shall be made to the BJS Participant’s or Former BJS Participant’s
designated beneficiary in the form elected by the BJS Participant or Former BJS
Participant.
A.4.4    Change of Time or Form of Payment.    
(a)    Change of Time or Form of Payment of Amounts Credited to BJS
Grandfathered Subaccounts. Any BJS Participant or Former BJS Participant may
revise his election regarding the time or form of payment of all or a portion of
the amounts credited to his BJS Grandfathered Subaccount under the Plan;
provided, however, that such election shall not be effective until the date that
is twelve months after the date of such election.
(b)    Change of Time or Form of Payment of Amounts Credited to BJS Deferral
Subaccounts. A BJS Participant or Former BJS Participant may revise any election
regarding the time or form of payment of all or a portion of the amounts
credited to his BJS Deferral Subaccount pursuant to Section 3.08 of the Plan.
A.4.5    Cashouts of Small BJS Grandfathered Subaccounts.
Notwithstanding any other provision of the Plan, if a BJS Participant or Former
BJS Participant incurs a Separation From Service and the total amount credited
to his BJS Grandfathered Subaccount does not exceed $25,000, the Committee may,
in its sole discretion, pay such amount credited to the BJS Grandfathered
Subaccount in a lump sum cash payment to such BJS Participant or Former BJS
Participant, or, in the event of such BJS Participant’s or Former BJS
Participant’s death, to his designated beneficiary.




3

--------------------------------------------------------------------------------





PART A.5 - Permitted Accelerated Payments
Notwithstanding anything to the contrary in the Plan, the Committee may, in its
discretion, direct the accelerated payment of amounts credited to a BJS Transfer
Account under the following circumstances; provided, however, that no BJS
Participant or Former BJS Participant may be provided a direct or indirect
election as to whether the Committee’s discretion to accelerate a payment will
be exercised:
(a)    To the extent necessary to fulfill a Domestic Relations Order relating to
a BJS Participant, (1) an individual shall be entitled to receive distribution
of all or such portion of such BJS Participant’s BJS Grandfathered Subaccount,
and (2) an individual other than the BJS Participant shall be entitled to
receive distribution of all or such portion of the Vested Interest in such
Participant’s BJS Deferral Subaccount.
(b)    A BJS Participant may receive distribution of all or such portion of the
Vested Interest in his BJS Deferral Subaccount, in a single lump sum payment, to
the extent necessary for any Federal officer or employee in the executive branch
to comply with an ethics agreement with the Federal government.
(c)    A BJS Participant may receive distribution of all or such portion of the
Vested Interest in his BJS Deferral Subaccount, in a single lump sum payment, to
the extent reasonably necessary to avoid the violation of an applicable Federal,
state, local, or foreign ethics law or conflicts of interest law.
(d)    A BJS Participant may receive a distribution of such portion of the
Vested Interest in his BJS Deferral Subaccount, in a single lump sum payment, as
is necessary to pay (1) the Federal Insurance Contributions Act tax imposed
under sections 3101, 3121(a), and 3121(v)(2) of the Code, where applicable, on
amounts deferred under the Plan that are not credited to a BJS Participant’s or
Former BJS Participant’s BJS Grandfathered Subaccount (the “FICA Amount”), (2)
the income tax at source on wages imposed under section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the FICA Amount, or (3) the additional income
tax at source on wages attributable to the pyramiding Code section 3401 wages
and taxes; provided, however, that the total payment under this paragraph (d)
shall not exceed the aggregate of the FICA Amount and the income tax withholding
related to such FICA Amount.
(e)    A BJS Participant may receive distribution of such portion of the Vested
Interest in his BJS Deferral Subaccount, in a single lump sum payment, as is
required to be included in the BJS Participant’s income as a result of the
failure of the Plan to comply with Section 409A; provided, however, that such
distribution shall not exceed the amount required to be included in the BJS
Participant’s income as a result of such failure.


4

--------------------------------------------------------------------------------





(f)    A BJS Participant may receive distribution of all or such portion of the
Vested Interest in his BJS Deferral Subaccount, in a single lump sum payment, to
reflect payment of state, local, or foreign tax obligations arising from
participation in the Plan that apply to an amount deferred under the Plan before
the amount is paid or made available to the BJS Participant. Any such payment
may not exceed (1) the amount of such taxes as are due as a result of
participation in the Plan (the “Other Taxes”) (which amount may be made in the
form of withholding pursuant to the provisions of the applicable law or by
distribution directly to the Participant), (2) the income tax at source on wages
imposed under section 3401 of the Code as a result of the distribution of the
Other Taxes, and (3) the additional income tax at source on wages imposed under
section 3401 of the Code attributable to the payment of such additional Code
section 3401 wages and Other Taxes.
(g)    A BJS Participant may receive distribution of all or such portion of the
Vested Interest in his BJS Deferral Account, in a single lump sum payment, in
connection with the settlement of an arms’ length bona fide dispute between the
Company and the BJS Participant as to the BJS Participant’s right to benefits
under the Plan to the extent contemplated under section 409A of the Code.
(h)    A BJS Participant may receive distribution of all or such portion of the
Vested Interest in his BJS Deferral Subaccounts, in a single lump sum payment,
under any other circumstance permitted under Department of Treasury regulation
section 1.409A-3(j)(4) (except in connection with a Domestic Relations Order) or
any successor regulation thereto or prescribed by the Commissioner of Internal
Revenue in generally applicable guidance published in the Internal Revenue
Bulletin.
Clauses (a) through (h) under this Part A.5 of Appendix A are intended to comply
with the applicable exemptions and requirements of section 409A(a)(3) of the
Code and Department of Treasury regulation section 1.409A-3(j)(4) that
correspond to the provisions described above and shall be interpreted
consistently therewith. Any distribution to be made pursuant to this Part A.5 of
Appendix A shall be made on the next business day following the determination
that such distribution should be made, and such payment will be deemed made on
such date if it is made as soon as administratively practicable following such
date.


5